


Exhibit 10.25

 

SETTLEMENT AND RELEASE AGREEMENT

 

THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into effective as of October 24, 2013 (the “Effective Date”), by and between
Kapalua Bay, LLC (“KBLLC”), The Ritz-Carlton Management Company, L.L.C.
(“RCMC”), The Ritz-Carlton Development Company, Inc. (“RCDC”), MH Kapalua
Venture, LLC (“MHKV”), Maui Land & Pineapple Company, Inc. (“MLP”), Exclusive
Resorts, Inc. (“ER”) (KBLLC, RCMC, RCDC, MHKV, MLP, and ER are collectively
referred to herein as “Original Project Parties”), Maui Holdings JV LLC (“Maui
JV”), Lantern Asset Management, LLC (“Lantern”), Island Investors, LLC
(“Island”), Island Acquisitions Kapalua, LLC (“IAK”), and Lehman Brothers
Holdings, Inc. (“Lehman”), (Maui JV, Lantern, Island, IAK, and Lehman are
collectively referred to herein as “New Project Parties”). The above-listed
entities are individually referred to as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, the Parties wish to resolve numerous disputes and issues related to the
Amended and Restated Construction Loan Agreement dated as of February 11, 2009
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) and the Loan Documents (as defined in the Loan Agreement) and the
Project which the Loan Documents define and concern, including issues and
disputes concerning (i) the loan made to KBLLC pursuant to the Loan Agreement;
(ii) the physical condition of the Project; and (iii) the operation of the
Project;

 

WHEREAS, the Parties believe that it would be in their mutual best interests to
avoid the costs and uncertainties of litigation regarding the above-stated
disputes and issues and to finally settle such disputes and issues on the terms
and conditions set forth herein; and

 

WHEREAS, this Agreement is being entered into contemporaneously with settlement
agreements involving certain other entities associated with the Project
(collectively, the “Related Settlements”), including (i) RCMC and the Kapalua
Bay Vacation Owners Association, Inc. (“VOA”), (ii) RCMC and the Association of
Apartment Owners of Kapalua Bay Condominium (“AOAO”), (iii) the AOAO, the VOA
and IAK, and (iv) IAK and MLP.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein by reference, the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Definitions.

 

1.1                   Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

1.2                   “Escrow Agent” means the Hawaii office of Old Republic
Title & Escrow of Hawaii whose mailing address is: 4211 Waialae Avenue, #8040,
Honolulu, Hawai’i 96816.

 

1.3                   “AOAO Settlement Agreement” means the Settlement and
Release Agreement between the AOAO and RCMC dated October 24, 2013 and attached
hereto as Exhibit “B”.

 

1.4                   “VOA Settlement Agreement” means the Settlement and
Release Agreement between the VOA and RCMC dated October 24, 2013 and attached
hereto as Exhibit “C”.

 

1.5                   “VOA Minimum Release Condition” means the condition
precedent set forth in the VOA Settlement Agreement that the Escrow Agent
receive Release Agreements (as defined therein) from Fractional Interest Owners
(as defined therein) representing seventy (70) or more Fractional Interests (as
defined therein) within the Escrow Period (as defined therein).

 

1.6                   “Affiliates” means, with respect to any Party, all parent
companies, subsidiaries, affiliates, sister companies, and agents of, and all
other companies and entities under common ownership or control with, such Party,
as well as the respective current and past officers, directors, shareholders,
owners, members, employees, consultants, representatives, agents, attorneys,
successors and assigns of all of the foregoing, including, for the avoidance of
doubt, each person or entity listed on Exhibit “A” hereto.

 

1.7                   “Court” means the United States Bankruptcy Court for the
Southern District of New York.

 

1.8                   “Lehman Bankruptcy Case” means the case styled In re
Lehman Brothers Holdings, Inc., et al., Case No. 08-13555 (JMP), pending before
the Court.

 

1.9                   “Release Effective Date” means such date, if any, upon
which the conditions stated in Section 3.2(i) have been satisfied.

 

1.10            “Settlement Documents” means this Agreement, together with all
exhibits hereto.

 

1.11            “Terminated Notes” means the original Promissory Notes executed
by KBLLC in connection with the Loan Agreement, each of which shall be marked
“Cancelled/Satisfied” in accordance with Section 10 of this Agreement.

 

2.                                      Escrow.

 

Within five (5) days of the Effective Date, the Parties shall establish an
escrow account with the Escrow Agent.

 

3.                                      Deposit of Settlement Documents and
Terminated Notes with Escrow Agent and Release From Escrow.

 

3.1.                            Simultaneously with the Parties establishing an
escrow account with the Escrow Agent, (i) the Parties shall execute and deposit
with Escrow Agent executed counterparts of the Settlement Documents, (ii) MLP,
RCMC and ER shall deposit their respective portions of the

 

2

--------------------------------------------------------------------------------


 

Deferred Maintenance Payment (defined below) with Escrow Agent in accordance
with Section 4 below; and (iii) Lantern shall deposit with Escrow Agent the
Terminated Notes in accordance with Section 10 below together with the
instructions described in Section 10 below.

 

3.2.                            Escrow Agent shall hold the executed
counterparts of the Settlement Documents, the Deferred Maintenance Payment and
the Terminated Notes in escrow, subject to Sections 3.3 and 3.4 below and in
accordance with the terms of that certain escrow direction letter of even date
herewith executed by the Parties, the parties to the Related Settlements and
Escrow Agent (the “Escrow Direction Letter”), until the earlier of the date on
which:

 

(i)                                     the VOA Minimum Release Condition has
been satisfied (or waived by RCMC in accordance with the VOA Settlement
Agreement), or

 

(ii)                                  the Escrow Period (as defined in the VOA
Settlement Agreement) has expired.

 

3.3.                            Upon the satisfaction of the conditions stated
in Section 3.2(i) above prior to the expiration of the Escrow Period, the Escrow
Agent shall deliver in accordance with the Escrow Direction Letter
(i) fully-executed originals of the Settlement Documents to all Parties thereto,
(ii) the Deferred Maintenance Payment to the AOAO, and (iii) the Terminated
Notes to KBLLC.

 

3.4.                            If the conditions stated in Section 3.2(i) fail
to occur prior to the expiration of the Escrow Period, the Escrow Agent shall
return in accordance with the Escrow Direction Letter the Terminated Notes,
Deferred Maintenance Payment and original counterparts of the Settlement
Documents to the Parties delivering the same, and this Agreement shall be null
and void and the Release Effective Date shall not occur.

 

3.5                               Each of the Parties hereby covenants and
agrees that during the pendency of the Escrow Period, neither it nor any of its
Affiliates will pursue or cooperate in any other person’s pursuit of any claims,
causes of action, demands or suits of any kind, whether in law or equity,
against any other Party or such other Party’s Affiliates that is not pending as
of the Effective Date; provided, however, that nothing in this Section 3.5 shall
prohibit any of the Parties or their Affiliates from defending or cooperating in
the defense of any such claims, causes of action, demands or suits.

 

4.                                      Funding of Deferred Maintenance at
Project.   Simultaneously with establishing an escrow account with Escrow Agent,
MLP, RCMC and ER shall deposit with the Escrow Agent their respective portions
of a $3,855,000 payment (the “Deferred Maintenance Payment”) to be used by the
AOAO for deferred maintenance at the Project as set forth below:

 

4.1                               MLP shall deliver to the Escrow Agent Two
Million Four Hundred Thousand Dollars ($2,400,000);

 

4.2                               ER shall deliver to the Escrow Agent Nine
Hundred Thousand Dollars ($900,000); and

 

3

--------------------------------------------------------------------------------


 

4.3                               RCMC shall deliver to the Escrow Agent Five
Hundred Fifty-Five Thousand Dollars ($555,000).

 

5.                                      MLP/IAK Settlement.   To facilitate a
settlement of matters surrounding the Project, MLP and the New Project Parties
have agreed to the settlement terms attached hereto as Exhibit “D” (“MLP/IAK
Settlement”).  The definitive documents memorializing the MLP/IAK Settlement
shall be delivered to the Escrow Agent simultaneously with the execution of this
Agreement and shall be subject to the Escrow Direction Letter.

 

6.                                      Cooperation on Litigation Matters.   The
Parties shall make all reasonable efforts to cooperate in the resolution of any
litigation surrounding the Project, which currently includes the following:

 

a.                                      Lawsuit styled, Earl C. Charles and
Patricia A. Charles in their individual capacities and as co-trustees of the
Earl C. Charles and Patricia A. Charles Revocable Living Trust dated
December 12, 1990, et al. v. Kapalua Bay, LLC, et al., pending in the Circuit
Court of the Second Circuit for the State of Hawaii, Case Number 13-1-0640(2);

 

b.                                      Lawsuit styled, Virendra Nath, et al. v.
Kapalua Bay LLC, et al., pending in the Circuit Court of the Second Circuit for
the State of Hawaii, Case Number 11-1-0216(3);

 

c.                                       Lawsuit styled, Krishna Narayan, et al.
v. Marriott International, Inc., et al., pending in the Circuit Court of the
Second Circuit for the State of Hawaii, Case Number 12-1-0586(3);

 

d.                                      Lawsuit styled, Michael Jacob Rosenbaum
v. Kapalua Bay LLC, et al., pending in the Circuit Court of the Second Circuit
for the State of Hawaii, Case Number 10-1-0435(1);

 

e.                                       Lawsuit styled, Michael Afremov and
Lorie Afremov v. Kapalua Bay LLC, et al., pending in the Circuit Court of the
Second Circuit for the State of Hawaii, Case Number 09-1-0979(1); and

 

f.                                        Complaint in intervention filed by
Plaintiff-Intervenors Michael Afremov and Lorie Afremov in the Lawsuit styled,
Lantern Asset Management, LLC, in its capacity as agent for Island Investors
LLC, Lehman Brothers Holdings Inc. and MH Kapalua Venture, LLC v. Kapalua Bay,
LLC, et al., pending in the Circuit Court of the First Circuit for the State of
Hawaii, Case Number 12-1-1649-06.

 

7.                                      Consent to Insurance Refund.   All
Parties hereto consent to RCMC funding, or causing to be funded (concurrently
with the Escrow Agent’s delivery of the Deferred Maintenance Payment to the
AOAO), Four Hundred Seventy-Five Thousand One Hundred Twenty-Seven and 28/100
Dollars ($475,127.28) to the AOAO (the “Insurance Refund”).  The Insurance
Refund represents that portion of the insurance premium paid by the AOAO in 2012
that is currently refundable to the AOAO due to early termination of the
coverage. All Parties hereto hereby waive and release any claims and causes of
action they may have with regard to the Insurance Refund.

 

4

--------------------------------------------------------------------------------


 

8.                                      Court Approval.  Lehman represents that
no approval of the Court in the Lehman Bankruptcy Case will be required for
Lehman to enter into this Agreement or take all actions reasonably necessary to
execute upon the terms of this Agreement and the Related Settlements to which
Lehman is a party.

 

9.                                      Mutual Releases.

 

9.1.                            Effective upon the Release Effective Date, each
of the Original Project Parties, for itself and on behalf of its respective
Affiliates, hereby forever remises, releases, acquits, satisfies, and forever
discharges the New Project Parties and their respective Affiliates
(collectively, the “New Project Party Released Parties”), and shall be deemed to
have remised, released, acquitted, satisfied, and forever discharged the New
Project Party Released Parties of and from all manner of actions, causes of
action, suits, debts, covenants, contracts, controversies, agreements, promises,
claims, counterclaims and demands whatsoever, which the Original Project Parties
and their Affiliates ever had or now have against the New Project Party Released
Parties, or which any trustee, personal representative, successor, heir or
assign of the Original Project Parties and their Affiliates hereafter can, shall
or may have, by reason of any matter, cause or thing whatsoever, whether
asserted or unasserted, known or unknown, suspected or unsuspected, contingent
or non-contingent, liquidated or unliquidated, from the beginning of time to the
Effective Date, in each case that arise from or out of the Project, the loan
made to KBLLC pursuant to the Loan Agreement, or the Loan Documents, including,
but not limited to, the Completion Guaranty, Recourse Guaranty, Make Whole
Letter, and Environmental Indemnity, as each are defined in the Loan Agreement
(collectively, “Original Project Party Released Claims”); and agree not to file
or cause to be filed any legal action against any New Project Party Released
Party relating to or arising from Original Project Party Released Claims. 
Further, this paragraph shall not operate or be construed to operate as a
release or discharge of any of the New Project Party Released Parties’
obligations under this Agreement or any of the Related Settlements, and does not
contemplate any third-party beneficiaries except the New Project Party Released
Parties.

 

9.2.                            Effective upon the Release Effective Date, each
of the New Project Parties, for itself and on behalf of its respective
Affiliates, hereby forever remises, releases, acquits, satisfies, and forever
discharges the Original Project Parties and their respective Affiliates
(collectively, the “Original Project Party Released Parties”), and shall be
deemed to have remised, released, acquitted, satisfied, and forever discharged
the Original Project Party Released Parties of and from all manner of actions,
causes of action, suits, debts, covenants, contracts, controversies, agreements,
promises, claims, counterclaims and demands whatsoever, which the New Project
Parties and their Affiliates ever had or now have against the Original Project
Party Released Parties, or which any trustee, personal representative,
successor, heir or assign of the New Project Parties and their Affiliates
hereafter can, shall or may have, by reason of any matter, cause or thing
whatsoever, whether asserted or unasserted, known or unknown, suspected or
unsuspected, contingent or non-contingent,

 

5

--------------------------------------------------------------------------------


 

liquidated or unliquidated, from the beginning of time to the Effective Date, in
each case that arise from or out of the Project, the loan made to KBLLC pursuant
to the Loan Agreement, or the Loan Documents, including, but not limited to, the
Completion Guaranty, Recourse Guaranty, Make Whole Letter, and Environmental
Indemnity, as each are defined in the Loan Agreement (collectively, “New Project
Party Released Claims”; and together with Original Project Party Released
Claims, “Claims”); and agree not to file or cause to be filed any legal action
against any Original Project Party Released Party relating to or arising from
New Project Party Released Claims.  Further, this paragraph shall not operate or
be construed to operate as a release or discharge of any of the Original Project
Party Released Parties’ obligations under this Agreement or any of the Related
Settlements, and does not contemplate any third-party beneficiaries except the
Original Project Party Released Parties.

 

9.3                               WITH RESPECT TO ANY AND ALL CLAIMS, THE
PARTIES AGREE THAT THEY EXPRESSLY WAIVE THE PROVISIONS, RIGHTS AND BENEFITS OF
CALIFORNIA CIVIL CODE § 1542 AND ANY PROVISIONS, RIGHTS AND BENEFITS CONFERRED
BY ANY LAW OF ANY STATE OR TERRITORY OF THE UNITED STATES OR PRINCIPLE OF COMMON
LAW WHICH IS SIMILAR, COMPARABLE OR EQUIVALENT TO CALIFORNIA CIVIL CODE § 1542,
WHICH PROVIDES:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

THE PARTIES ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS IN ADDITION TO OR
DIFFERENT FROM THOSE THAT THEY NOW KNOW OR BELIEVE TO BE TRUE WITH RESPECT TO
THE SUBJECT MATTER OF THE CLAIMS, BUT THE PARTIES SHALL EXPRESSLY HAVE FULLY,
FINALLY AND FOREVER SETTLED, RELEASED AND DISCHARGED ANY AND ALL CLAIMS, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, WHETHER OR
NOT CONCEALED OR HIDDEN, WHICH NOW EXIST, OR HERETOFORE HAVE EXISTED UPON ANY
THEORY OF LAW OR EQUITY NOW EXISTING OR COMING INTO EXISTENCE IN THE
FUTURE, INCLUDING, BUT NOT LIMITED TO, CONDUCT WHICH IS NEGLIGENT,
RECKLESS, INTENTIONAL, WITH OR WITHOUT MALICE, OR A BREACH OF ANY DUTY, LAW OR
RULE, WITHOUT REGARD TO THE SUBSEQUENT DISCOVERY OR EXISTENCE OF SUCH DIFFERENT
OR ADDITIONAL FACTS.

 

10.                               Termination of Loan Documents; Return of
Original Promissory Notes.   On the Effective Date, Lantern shall instruct the
Escrow Agent that, upon the occurrence of the Release Effective Date, Escrow
Agent shall immediately: (i) mark the face of all Terminated Notes as
“Cancelled/Satisfied”, and (ii) deliver such Terminated Notes to KBLLC.  Upon
the Release Effective Date, the Loan Agreement and each of the Loan Documents,
including, but not limited to, the Completion Guaranty, Recourse Guaranty, Make
Whole Letter, and Environmental

 

6

--------------------------------------------------------------------------------


 

Indemnity (as each are defined in the Loan Agreement), and any and all further
rights, obligations and liabilities of the Parties thereunder, shall immediately
terminate and be of no further force and effect.

 

11.                               No Admissions. This Agreement is the result of
a settlement and compromise of disputed matters as set forth herein. Nothing
contained herein nor the consummation of this Agreement is to be construed or
deemed an admission of liability, culpability, negligence or wrongdoing on the
part of the Parties hereto.  No Party hereto admits that the claims of the
others are valid or more meritorious and each Party hereto agrees that the terms
of this Agreement shall never be used, referred to or considered as an admission
of liability of such claims.  The Parties hereto have entered into this
Agreement with the intention to avoid protracted disputes, uncertainties, and
litigation with their attendant inconveniences and expenses.

 

12.                               Independent Counsel; Voluntary Agreement. The
Parties hereto each acknowledge they have: (i) been given the opportunity to
consult with legal counsel and advisors of their own choosing in connection with
the execution of this Agreement and have each taken advantage of such
opportunity, (ii) carefully read and considered all terms and provisions of this
Agreement and understand the substance and effect thereof, and (iii) entered
into this Agreement freely and voluntarily and without any coercion or duress,
economic or otherwise.

 

13.                               Agreement; Amendment.  This Agreement is a
final and binding settlement of the matters described herein and supersedes any
prior agreement or understanding, oral or written, pertaining to any matters
described herein. No provision of this Agreement may be modified, waived,
amended or added to, except by a writing signed by the Party or Parties against
which the enforcement of such modification, waiver, amendment or addition is or
may be sought. This Agreement is an integrated agreement except to the extent
indicated to the contrary in this Agreement.

 

14.                               Attorneys’ Fees; Costs.  Each Party to this
Agreement shall bear its own fees and costs (including, without limitation,
attorneys’ fees) in connection with the settlement of the matters herein and the
negotiation, execution and performance of this Agreement.

 

15.                               Right to Enforce. Each Party to this Agreement
has the right to enforce the terms of this Agreement and the prevailing party in
any such action is entitled to recover its reasonable and documented attorneys’
fees and costs.

 

16.                               Incorporation of Recitals, Exhibits. All
recitals, exhibits and schedules attached hereto or referred to herein are
incorporated in this Agreement as though fully set forth herein.

 

17.                               Assignment; Successors and Assigns. This
Agreement may not be assigned by any Party without the prior written consent of
the other Parties. No such assignment shall be deemed to relieve the assigning
Party from any liability or responsibility hereunder. This Agreement shall be
binding upon and shall inure to the benefit of each of the Parties hereto and
their respective successors and permitted assigns.

 

7

--------------------------------------------------------------------------------


 

18.                               Governing Law. This Agreement shall be
construed and enforced pursuant to the laws of the state of New York.

 

19.                               Arbitration. Any controversy or claim arising
out of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration administered by the American Arbitration Association under
its Commercial Arbitration Rules. The arbitration will be heard and determined
by a single arbitrator in New York, New York. The arbitrator’s decision in any
such arbitration will be final and binding upon the Parties and may be enforced
in any court of competent jurisdiction. Without limiting the foregoing, the
Parties agree that any such decision may be enforced in, and accordingly
submitted to the nonexclusive jurisdiction and venue of, any court of competent
jurisdiction.

 

20.                               Headings.  The headings of this Agreement are
for purposes of reference only and shall not limit or define the meaning of the
provisions of this Agreement.

 

21.                               Waiver.  The waiver of any breach of any
provision hereunder by any Party shall not be deemed to be a waiver of any
preceding or subsequent breach hereunder. No failure or delay of any Party in
the exercise of any right given hereunder shall constitute a waiver thereof nor
shall any partial exercise of any right preclude further exercise thereof.

 

22.                               Time of Essence.  Time is of the essence in
this Agreement as to all dates and time periods set forth herein.

 

23.                               Construction.                    Each Party to
this Agreement acknowledges: (i) this Agreement and its reduction in final
written form is the result of extensive good faith negotiations, (ii) the
Parties and their respective representatives have carefully reviewed and
examined this Agreement prior to execution by such Parties, (iii) any statutory
rule of construction that ambiguities are to be construed against the drafting
party shall not be employed in the interpretation of this Agreement. The terms
and conditions of this Agreement have been negotiated at arm’s length among
knowledgeable Parties, represented by experienced legal counsel. As a result,
the rule of “interpretation against the draftsman” shall not apply in any
dispute over the interpretation of the terms and conditions of this Agreement.

 

24.                               Authority to Execute Agreement. Each of the
undersigned represents and warrants that he/she is duly authorized to bind the
entity for which he/she is executing this Agreement and that the Party for whom
such person is signing is the sole owner of any Claims it is releasing hereunder
and has not assigned any such Claims.  The New Project Parties represent and
warrant that they have collectively acquired and continue to own all of the
Lenders’ interests under the Loan Agreement and other Loan Documents (except for
the interest of MH Kapalua Venture, LLC), including, but not limited to, any
claims of any nature by such Lenders against the Original Project Parties, and
that they are duly authorized under the Loan Agreement and the other Loan
Documents to enter into this Agreement.  Each Party separately acknowledges that
the foregoing representations and warranties are an essential and material
provision of this Agreement and shall survive execution of this Agreement.

 

8

--------------------------------------------------------------------------------


 

25.                               No Third Party Beneficiaries.  Except as
otherwise expressly provided herein, nothing contained in this Agreement,
express or implied, is intended to confer on any third party any right or
remedies hereunder, and no individual or entity not (i) a Party to this
Agreement or (ii) an Affiliate shall be deemed to be a third party beneficiary
of this Agreement.

 

26.                               Confidentiality. The Parties shall keep the
terms and conditions of this Agreement confidential and shall not convey,
disclose, communicate, inform and/or otherwise disseminate, orally or in
writing, to any third party the terms and conditions of this Agreement without
the prior written consent of the other Parties except: (i) made pursuant to
court order or as required by law; (ii) made to a respective attorney, lender,
insurance carrier, auditor, representative, director or employee of one of the
Parties, provided that any such disclosure is made in the furtherance of a
respective financial or business interest of such Party and is not part of a
general publication or dissemination; (iii) by a Party to enforce the terms of
this Agreement; or (iv) made to the parties of the Related Settlements,
including the members of the VOA and the AOAO.  Notwithstanding the foregoing,
the ultimate parent company of any Party may make such disclosures in one or
more filings with the United States Securities and Exchange Commission (“SEC”)
or the New York Stock Exchange (“NYSE”) as are required to comply with
applicable SEC or NYSE rules and regulations.  The Parties shall not issue any
press release, media disclosure, flier, mailer, or other publication of any kind
whatsoever intended for circulation among the general public (including, without
limitation, other owners in the Project) with respect to any of the terms and
conditions of this Agreement without the express written consent of the other
Parties.  Lehman agrees that if Lehman is required to file this Agreement with
the Court, it will seek to do so under seal on the basis of this Section 26.

 

27.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  A transmission
by one Party to another Party of an executed signature page of this Agreement by
facsimile or in a pdf format by e-mail shall be deemed to constitute due
execution and delivery of this Agreement by such Party. The Parties intend to be
bound by the signatures on such facsimile and/or pdf document, are aware that
the other Parties will rely on such signatures, and hereby waive any defenses to
the enforcement of the terms of this Agreement based on the form of signature.

 

28.                               Illegality.  If any clause, provision, or
paragraph of this Agreement shall, for any reason, be held illegal, invalid, or
unenforceable, such illegality, invalidity, or enforceability shall not affect
any other clause, provision, or paragraph of this Agreement, and this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
clause, paragraph, or other provision had not been contained herein, except if
the release granted by any Party in this Agreement is deemed to be
unenforceable, illegal, or invalid, then the release granted by such releasing
Party herein shall be of no force and effect, and any monies or other
consideration that may have been delivered to such releasing Party pursuant to
this Agreement shall immediately be returned to the Party that provided such
monies or other consideration.

 

29.                               Survival.  Each term, representation and
warranty contained in this Agreement and the exhibits hereto shall survive
execution of this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.

 

Kapalua Bay, LLC

 

 

By:

Kapalua Bay Holdings, LLC, its Member

 

 

By:

MLP KB Partner, LLC, its Managing Member

 

 

By:

Maui Land & Pineapple Company, Inc.

 

 

 

By:

/s/ Ryan Churchill

 

Name:

Ryan Churchill

 

Title:

President

 

 

 

 

By:

/s/ Tim T. Esaki

 

Name:

Tim T. Esaki

 

Title:

Chief Financial Officer

 

 

 

 

The Ritz-Carlton Management Company, LLC

 

 

 

 

By:

/s/ Craig Ouellette

 

Name:

/s/ Craig Ouellette

 

Title:

Senior Director, Asset Management

 

 

 

 

The Ritz-Carlton Development Company, Inc.

 

 

 

 

By:

/s/ John E. Geller

 

Name:

John E. Geller

 

Title:

Vice President

 

 

 

 

MH Kapalua Venture, LLC

 

 

By:

/s/ John E. Geller

 

Name:

John E. Geller

 

Title:

Vice President

 

 

 

 

Maui Land & Pineapple Company, Inc.

 

 

 

 

By:

/s/ Ryan Churchill

 

Name:

Ryan Churchill

 

Title:

President

 

 

 

 

By:

/s/ Tim T. Esaki

 

Name:

Tim T. Esaki

 

Title:

Chief Financial Officer

 

 

10

--------------------------------------------------------------------------------


 

Exclusive Resorts, Inc.

 

 

By:

/s/ Sara Bayko

 

Name:

Sara Bayko

 

Title:

Senior Vice President and General Counsel

 

 

 

Maui Holdings JV LLC

 

By:

/s/ L. Andy Mitchell

 

Name:

L. Andy Mitchell

 

Title:

Authorized Signatory

 

 

 

Lantern Asset Management, LLC

 

 

 

 

By:

/s/ L. Andy Mitchell

 

Name:

L. Andy Mitchell

 

Title:

President

 

 

 

 

Island Investors, LLC

 

 

 

 

 

By:

/s/ L. Andy Mitchell

 

Name:

L. Andy Mitchell

 

Title:

Authorized Signatory

 

 

 

Island Acquisitions Kapalua, LLC

 

 

 

 

By:

/s/ L. Andy Mitchell

 

Name:

L. Andy Mitchell

 

Title:

Authorized Signatory

 

 

 

Lehman Brothers Holdings, Inc.

 

 

 

 

By:

/s/ Jonas Stiklorius

 

Name:

Jonas Stiklorius

 

Title:

Authorized Signatory

 

 

11

--------------------------------------------------------------------------------
